Order entered June 29, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01059-CV

             KOFI OBENG AND OBENSTAR, LLC, Appellants

                                        V.

      COPART, INC., COPART OF TEXAS, INC., AND COPART OF
                     HOUSTON, INC., Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-02553-B

                                     ORDER

      The Court has been informed that the supplemental clerk’s record filed June

11, 2021 contains an error that has been corrected by a supplemental clerk’s record

filed June 29, 2021. Accordingly, we STRIKE the June 11th supplemental record.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE